DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 6/28/22 in which claims 1, 3-11, 13-15 are presented for examination, wherein claims 5-11 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
Examiner Notes
As previously indicated in the advisory action of 6/22/22, Claim 13 has improper status identifier and is lacking amendment annotations.  Based on the previously entered claims of 2/15/22 of the final rejection of 3/28/22, Claim 13 was dependent on Claim 16.  However, in the claims submitted 5/31/22, Claim 13 recites as if it depends on Claim 1 and the status identifier is “previously presented” which is incorrect.  In the interest of compact prosecution, the claims will be examined as presented as though the status identifier was properly “currently amended” and as “claim [16] 1”.  However, in future prosecution, proper status identifiers and amendment annotations should be presented to avoid notices of non-compliance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (USPN 4282609), herein Freedman, in view of Faulke-Rohen (DE 3614913), herein Faulke.
Regarding Claim 1, Freedman teaches a fabric article (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-2c; Col. 2 Lines 1-4 "present invention comprises a pair of panty hose having gradations of shading in the calf regions so as to provide an appearance modifying shape to the legs"; Col. 4 Lines 42-43 “invention is particularly suited to heat transfer paper printing”; abstract "shaded areas may be printed directly on the hose by heat transfer paper printing"; Col. 4 Lines 46-47 “suitable substrate fabrics for imprinting include the well known material and synthetic fabrics”), comprising
one or a plurality of regions that are dissimilarly bright and dark relative to one another and which transition into one another in a stepless manner, the regions being configured on the fabric article external side of said fabric article (see Figs. 1a-1c; Col. 2 Lines 24-31 "to modify the appearance…to appear slimmer…the panty hose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf with a gradual decrease of the color in the blue end of the spectrum"; see Figs. 2a-2c; Col. 2 Lines 34-38 "to modify the appearance...to appear fuller...the pantyhose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf, with a gradual decrease in the blue end spectrum component color" wherein more/less blue areas would then be brighter/darker relative to at least one another).

Freedman does not explicitly teach that the fabric article is knitted,
which has a knitted base fabric composed of at least one knitted base fabric thread,
wherein the knitted base fabric is embodied as a knitted compression fabric with at least one elastic weft or support thread inserted or interknitted in the knitted compression fabric,
and as a thin knitted fabric which in a worn position is transparent.

However, Freedman at least suggests at least one base fabric thread of polyamide (Col. 4 Lines 46-49 "suitable substrate fabrics for imprinting include the well known material and synthetic fabrics, particularly nylon and polyesters, and blends of natural and synthetic fibers”, wherein a fabric is of thread and it is known in the art that nylon is polyamide),
wherein the base fabric is embodied as a thin fabric which in a worn position is transparent (abstract “legs…are given a slimming appearance”; Col. 3 Lines 46-47 “the total effect is to provide a slimming appearance to the legs”; inasmuch as there is a slim/thin effect, it is a thin fabric).

Faulke teaches the fabric article is knitted ([0001] "method for knitting transparent women's fine stockings"; [0003] “support tights according to the invention consists of such a knitted fabric”),
which has a knitted base fabric composed of at least one knitted base fabric thread (inasmuch as the article is knitted, it has at least one knitted base fabric thread; see also abstract "method for the knitting of fine transparent ladies' stockings for the production of supporting tights by means of a thread consisting of a smooth, textured synthetic fibre, for example polyamide, and by means of an elastic non-covered thread, for example made from polyurethane"; [0005] "smooth or textured synthetic fiber (polyamide) with a thread kept as thin as necessary is knitted with an elastic thread made of polyurethane”), 
wherein the knitted base fabric is embodied as a knitted compression fabric with at least one elastic weft or support thread inserted or interknitted in the knitted compression fabric (for at least one elastic weft or support thread interknitted --see aforementioned wherein Faulke teaches an elastic support thread inasmuch as it teaches elastic Lycra in a support stocking; inasmuch as Faulke teaches, [0005] “knitted with”, the elastic support thread is interknitted; as for resulting in knitted compression fabric-- all knitted articles provide some sort of compression due to the ability of the knit to expand/contract to some degree upon use; furthermore, the existence of the elastic support thread indicates compression, see [0004] and extrinsic evidence Garrou et al USPN 4149274),
and (embodied) as a thin knitted fabric which in a worn position is transparent ([0009] "transparent, thin thread"; abstract "method for the knitting of fine transparent ladies' stockings for the production of supporting tights by means of a thread consisting of a smooth, textured synthetic fibre, for example polyamide, and by means of an elastic non-covered thread, for example made from polyurethane"; [0005] "smooth or textured synthetic fiber (polyamide) with a thread kept as thin as necessary is knitted with an elastic thread made of polyurethane"; [0016] "elastic thread made of polyurethane (e.g. Lycra)"; [0005] "transparency of the stockings can be achieved by knitting the stitches larger in the rows of the smooth or textured thread, which results in a looser knitted fabric; at the same time or individually, the rows of elastic thread are knitted tighter, i.e. the stitches are made smaller"; Faulke teaches the thin transparent polyamide thread which meets the structural limitations in the claims and performs the functions as recited such as being capable of therefore providing a thin knitted fabric that is transparent when worn, especially as the polyamide is described as thin and transparent and is part of the knitted fabric, even furthermore so with the transparency of the stockings achieved by the stitch size of the polyamide thread versus the elastic thread).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman with the knitted article of Faulke as it is a known material combination for support (abstract) and as a known method of creating a fabric article, especially as both references are in the art of hosiery.
Regarding Claim 3, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein the brightness dissimilarities of the bright and dark regions relative to one another are formed by printing or coloration of the knitted base fabric (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing").
Regarding Claim 4, modified Freedman teaches all the claimed limitations as discussed above in Claim 3.
Freedman further teaches wherein the knitted base fabric is completely printed or dyed (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing", wherein shaded areas have both brighter and darker regions relative to one another).
Regarding Claim 13, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein the dark regions, in terms of the worn position, are provided on lateral portions of the tubular knitted compression fabric article (see Figs. 1a, 1c, 2a, 2,c; Col. 2 Lines 56-58 "outer surfaces 11...imprinted region 13 is shown on surface 11"; Freedman teaches the dark regions on lateral portions which meets the structural limitations in the claims and performs the functions as recited such as being capable of being located as such during wearing use).
Regarding Claim 14, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein said knitted fabric article is an arm or leg stocking, a pantyhose, an upper garment, or a torso garment (Col. 2 Lines 1-2 "present invention comprises a pair of panty hose").

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (USPN 4282609), herein Freedman, in view of Faulke-Rohen (DE 3614913), herein Faulke, further in view of Garrou et al (USPN 4149274), herein Garrou.
Regarding Claim 15, modified Freedman teaches all the claimed limitations as discussed above in Claim 13.
Freedman further teaches embodied as a leg stocking or as a pantyhose (Col. 2 Lines 1-2 "present invention comprises a pair of panty hose").

Freedman does not explicitly teach said knitted fabric article has a graduated pressure profile, wherein the highest pressure is in a region of an ankle.

Garrou further teaches in that said knitted fabric article has a graduated pressure profile, wherein the highest pressure is in a region of an ankle (Col. 3 Lines 7, 9 "hosiery article...includes a leg portion 10"; Col. 3 Lines 21-27 "leg portion 10 is knit in a conventional manner with a textured stretchable body yarn, such as nylon, with an elastic or spandex yarn interknit therewith to provide a compressive force on the leg of the wearer and the compressive force is usually decreased in a gradual manner from the ankle upwardly").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman’s pressure profile, if necessary, in order to provide the desired therapeutic results for intended use, such as by bed patients (Col. 1 Lines 5-6; Col. 2 Lines 22-23). 
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.
Based on applicant’s remarks on page 8, applicant believes that the prior art does not teach the three elements of: a stepless manner, an elastic yarn, and a transparent embodiment.  However, it is initially noted, by applicant’s admission on page 10, Freedman does teach stepless manner; by applicant’s admission on page 11, Faulke does teach a transparent panty hose, and again on page 9 by applicant’s admission on page 9, Freedman does teach a gradual change.
Furthermore, pertaining to applicant’s remarks on page 9 that Freedman was utilized to teach transparency utilizing Col. 3 Lines 46-47, examiner notes that Freedman was not indicated to disclose transparency, to suggest transparency by being a thin fabric.  Even if Col. 3 Lines 46-47 is directed to prior art Figs. 1b, 1c, examiner clarifies that the recitation is consistent with the overall teaching of Freedman, as further indicated in the abstract teaching the slimming purpose of the invention, and again at least in Col. 2 Lines 24-31, 34-38 which were cited on page 4 of the office action of 3/28/22.  Examiner notes that Faulke was utilized to teach transparency as outlined on pages 5 and 6 of the previous office action, and as acknowledged at least on page 11 of applicant’s remarks.
Pertaining to applicant’s remarks on page 11, such as indicating Faulke only teaches a polyamide yarn, examiner respectfully disagrees, and directs attention to page 6 of the previous office action that Faulke teaches elastic thread made of polyurethane ([0005]).  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 UPSQ 375 (Fed. Cir. 1986).  
As best understood of applicant’s remarks on page 11 that Faulke and Freedman cannot be combined because they include different teachings, examiner respectfully disagrees inasmuch as Faulke and Freedman are in the same art of endeavor of stockings and are proper in combination with motivations as provided in the office action.
In response to applicant’s arguments on page 12 that there’s no teaching of shaping or modelling, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Examiner further notes that applicant has not claimed such terms or functionality, but even if the terms/functionality were claimed, all the structure has been taught (such as the three elements that applicant has unpersuasively argued above), and therefore is capable of teaching such functionality.  
Furthermore, in response to applicant’s remarks on page 12 that there is no elastic weft or support thread or compression fabric, examiner directs attention to page 7 of the previous office action, to the rejections of Claims 2 and 16 (now incorporated into Claim 1 of the instant rejection), wherein remarks do not seem to address the rejections.  
Furthermore, Applicant has not claimed that the fabric is absolutely not compressive without all three elements currently unpersuasively argued.  But even if such a claim were presented, all three elements are taught and therefore such an amended claim would not overcome the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732